157 U.S. 654 (____)
HYDE
v.
CONTINENTAL TRUST COMPANY.
No. 894.
Supreme Court of United States.

Appeal from the Circuit Court of the United States for the Southern District of New York.
THE CHIEF JUSTICE:
This case differs in no essential respect from that just decided, and must be disposed of in the same way.
Decree accordingly.
The opinion of MR. JUSTICE FIELD was entitled in this case as well as in Pollock v. Farmers' Loan & Trust Company.
MR. JUSTICE WHITE and MR. JUSTICE HARLAN dissented from the decree in this case for the reasons given in their dissenting opinions in Pollock v. Farmers' Loan and Trust Company.